PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/910,399
Filing Date: 5 Feb 2016
Appellant(s): RENISHAW PLC



__________________
W. Scott Strickland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1–11, 14, 16, 19–22, and 24–28 are rejected under 35 U.S.C. 103 as being unpatentable over Keicher et al. (US Pub. 2001/0008230) and Heugel et al. (US Pub. 2010/0192806).
Claim 1: Keicher discloses (primarily fig. 5) a build chamber (501) containing a build platform (504);
a powder dispenser (505, 506) configured to deposit metal powder material (claim 13, “metal alloys”);
a scanner (abstract, “scanning”) for scanning an energy beam (500) for selectively melting the metal powder material (para. 38, “melt”);
a control device (not mentioned in general, but features several specific control devices or control features; see e.g. 63 mentioning “controlling the rate of flow of feed powder,” the specific form of the control feature perhaps described in paras. 108 and 130); and
a recirculation loop (515) configured to recirculate powder material from the build chamber (via 508) to the powder dispenser during the build (via 519), arranged to be in gaseous communication with the build chamber such that the build chamber and the recirculation loop share a common inert gas atmosphere during the build (ascertainable from fig. 5; para. 104, “collect and reuse all gases”; para. 83, “inert”; see also para. 98–104 in general).
It’s unclear if Keicher’s powder dispenser is configured to depot metal powder material in layers across the build platform, wherein the scanner selectively melts the metal powder material of the layers. Keicher shows separate embodiments with a movable powder dispenser (paras. 45 and 63) and a workpiece translation system (504, see para. 98), and Keicher’s powder dispenser need not melt the powder dispensed (mentioned in para. 42). However, Keicher does not seem intended to be used in this way, and is instead an older and more limited system that involves generating melt-pools on the fabricated object, and directing powder thereto.
Nonetheless, additive manufacturing systems that employ powder beds and selective laser melting are common, and is for example shown in Heugel, which shows a powder dispenser (5) configured to deposit metal powder material (3a) in layers across a build platform (para. 22, “layer”); and a scanner (7, 8) for scanning an energy beam (7a) for selectively melting the metal powder material in each layer (see paras. 24–25). These features are also necessarily accompanied by Heugel’s own build platform (1, 2).
The advantage of this feature is that it is an improved means of additive manufacturing.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the build platform, powder dispenser, and laser scanner of Keicher with the powder bed-based powder dispenser and scanner of Heugel to improve its means of additive manufacturing.
Keicher does not disclose its recirculation loop comprising a cyclone separator of the control device for separating macro build particles from smaller, micro build particles and feeding the separated macro build particles into the powder dispenser.
However, Heugel discloses a cyclone separator (para. 50) of a control device (19) for separating macro build particles from smaller, micro build particles (para. 50, “removing fine particles”). One of ordinary skill in the art would ascertain from Heugel the desirability of the cyclone separator associated with the build platform, powder dispenser, and laser scanner of the same reference (implemented into Keicher as per above), and would also understand that a cyclone separator is suitable for addition to a pneumatic system such as the recirculation loop of Keicher.
The advantage of this feature is that it removes unwanted fine build particles.
Therefore, it would have been obvious to one of ordinary skill in the art to add the cyclone separator of Heugel to the recirculation loop of Keicher to remove unwanted fine build particles from the powder to be dispensed.
Claim 2: Keicher modified by Heugel would have its control device configured to control a particle size distribution of the build particles in the powder material (via the cyclone separator of Heugel).
Claim 3: Keicher modified by Heugel would have its control device being configured to control a ratio of the micro build particles in the powder material (via the cyclone separator of Heugel), the micro build particles being particles having a particle size less than one-quarter of the upper particle size limit specified for the build (MPEP §§ 2114 and 2115; regardless the particular cyclone separator, this would be realizable with a given particle set on said cyclone separator).
Claim 4: Keicher modified Heugel would disclose its control device being configured to control a ratio of the micro build particles in the powder material (via the cyclone separator of Heugel), the micro build particles being particles having a particle size less than one-fifth of an upper particle size limit specified for the build (MPEP §§ 2114 and 2115; regardless the particular cyclone separator, this would be realizable with a given particle set on said cyclone separator).
Claim 5: Keicher modified Heugel would disclose its control device being configured to control a ratio of the micro build particles in the powder material (via the cyclone separator of Heugel), the micro build particles being particles having a size less than 10 micrometres (MPEP §§ 2114 and 2115; regardless the particular cyclone separator, this would be realizable with a given particle set on said cyclone separator).
Claim 6: Keicher modified by Heugel discloses the micro build particles having a size less than 5 micrometres (MPEP § 2115).
Claim 7: Keicher modified by Heugel discloses the micro build particles being nanoparticles (MPEP § 2115).
Claim 8: Keicher modified by Heugel would disclose the control device being configured to change the particle size distribution by adding or removing the micro build particles (the cyclone separator of Heugel would be able to remove micro build particles).
Claim 9: Keicher discloses its control device configured to change the particle size distribution by adding or removing the macro build particles (via 517), the macro build particles being particles having a size larger than the micro build particles but below the upper particle size limit (given that the powder treated by 517 is hypothetical, this would necessarily be the case given the plain filtering effect).
Claim 10: Keicher modified by Heugel would disclose the control device being configured to remove only a portion of the micro build particles, which are of a particular size, from the powder material (via the cyclone separator of Heugel).
Claim 11: Keicher modified by Heugel would disclose the proportion of the micro build particles removed from the powder material being variable (MPEP §§ 2114 and 2115; the proportion of build particles can vary with a differently supplied powder having different ratios of particle sizes).
Claim 14: Modified as per claim 1 above, Heugel does not disclose its cyclone separator configured to remove only a portion of micro build particles that are less than 10 micrometres.
However, given that it’s the primary function of a cyclone separator to remove particles above or below a certain size, it would have been obvious to one of ordinary skill in the art to select a cyclone separator configured to remove micro build particles of less than 10 micrometres if this was desired for the build.
Claim 16: Keicher discloses its control device comprising a delivery device (508) for delivering build particles of the powder material from a source (para. 102, “feed powder introduced into the operating chamber through nozzles 507 but not incorporated into workpiece 503”) and a mixer for controlling addition of the build particles from the source to the powder material (recycling mixer 514).
Claim 19: Keicher modified by Heugel would disclose the control device being arranged to control a particle size distribution of powder material delivered from the recirculation loop to the powder dispenser (via the cyclone separator of Heugel).
Claim 20: Keicher modified by Heugel discloses the cyclone separator altering the particle size distribution of powder material delivered from the recirculation loop to the powder dispenser (such being the inherent function of a cyclone separator).
Keicher does not disclose a sensor of the control device detecting a property of the powder material in the recirculation loop.
However, Heugel discloses a sensor that detects a property of a powder material (para. 48, para. 68, “measuring a characteristic of the remaining powder”).
The advantage of this feature is that it informs a user as to one or more characteristics of the powder.
Therefore, it would have been obvious to one of ordinary skill in the art to add the powder characteristic sensor of Heugel to the recirculation loop of Keicher to inform a user as to one or more characteristics of the powder.
Commentary: The Office discerns that Applicant meant this claim to suggest that the cyclone separator is itself controlled in response to the property detected by the sensor. However, the claim is broad enough that the sensor merely detecting the property, and the cyclone separator merely altering the particle size distribution, reads on the claim.
Claim 21: Keicher discloses a threshold filter (517) for removing from the powder material particles having a size above an upper particle size limit specified for the build (para. 102, “too large”).
Claim 22: Keicher discloses the threshold filter (517) being provided in the recirculation loop (fig. 5) to remove particles having the size above the upper particle size limit from powder material in the recirculation loop (para. 102, “too large”).
Claim 24: Keicher modified by Heugel would disclose the control device is configured to control a particle size distribution of the build particles in the powder material between successive builds (the cyclone separator of Heugel would affect some amount of control regardless of the build).
Claim 25: Keicher does not disclose its control device being configured to control the moisture content of the build particles.
However, Heugel discloses its control device being configured to control the moisture content of the build particles (para. 52, “drying or moistening”).
The advantage of this feature is that it keeps the moisture level of the powder appropriate for the build.
Therefore, it would have been obvious to one of ordinary skill in the art to add the device for drying or moistening powder of Heugel to the control device of Keicher to keep the moisture of the powder appropriate for the build.
Claim 26: Keicher does not disclose its control device being configured to control the morphology of the build particles.
However, Heugel discloses its control device being configured to control the morphology of the build particles (para. 44, “removal of contamination,” “geometrical shape”).
The advantage of this feature is that it can make the powder more suitable for the build.
Therefore, it would have been obvious to one of ordinary skill in the art to add the contamination removal feature (that affects the build particle morphology) of Heugel to the control device of Keicher to make the powder more suitable for the build.
Claim 27: Keicher modified by Heugel as per claim 26 above discloses the control device being configured to control a distribution of differently shaped build particles in the powder material (para. 44, “geometrical shape”).
Claim 28: Keicher does not disclose the control device being configured to control the chemical composition of the build particles.
However, Heugel discloses its control device being configured to control the chemical composition of the build particles (para. 44, “removal of contamination,” “chemical characteristic”).
The advantage of this feature is that it can make the powder more suitable for the build.
Therefore, it would have been obvious to one of ordinary skill in the art to add the contamination removal feature (that affects the build particle chemical composition) of Heugel to the control device of Keicher to make the powder more suitable for the build.

(2) Response to Argument
Preface
The Examiner notes at the outset that Appellants arguments do not address the part of the Examiner’s rejection arguing that it would have been obvious to replace the build chamber, build platform, and scanner of Keicher with those of Heugel. Perhaps this means the point is conceded. This proposed modification of Keicher by Heugel is of some importance, as it further facilitates the rationale put forth by the Examiner for adding the cyclone separator of Heugel into Keicher, as Heugel’s additive manufacturing arrangement is associated with its cyclone separator filtering out smaller micro particles.
In response to Section V.
Appellants begin their argument discussing how Keicher and Heugel are directed to vastly different by which to recirculate and potentially reuse powder. This point is misleading and out of place, as the argument by the Examiner does not involve, in any literal sense, combining the features which make the powder recycling means of each prior art reference so different from one another. Instead, the Examiner argues that, with respect to claim 1, Keicher discloses every element of the claimed recirculation loop except for a cyclone separator, but finds that a cyclone separator is an element known for use in analogous prior art directed to additive manufacturing, as evidenced by Heugel. The Examiner addresses Appellants’ argument regarding the cyclone separator below.
In response to section V.A.1.
Having summarized Keicher and Heugel, Appellants argue that Heugel does not disclose a recirculation loop configured to recirculate powder during the build. The Examiner agrees, but this is of no consequence to the validity of the § 103 rejection, since the Examiner relies on Keicher to teach this feature. Appellants lean on the difference between the claimed recirculation loop and the powder recycling means of secondary reference Heugel, but without any adequate explanation of how this proves the Examiner’s rejection erroneous. 
Appellants seem to argue that employing the claimed recirculation with Heugel would involve using Heugel’s suction device 13, which would remove all unconsolidated powder 3a from the build chamber. Again, the Examiner agrees that this would be unworkable, but Appellants are attacking a straw man, as the Examiner never made such an argument for such a modification. Appellants could be suggesting that Keicher’s recirculation system would remove the layers of powder necessary to support subsequently sintered layers to make the build product of Heugel, but there is no reason to expect this from Keicher, since Keicher features nothing like Heugel’s suction device, and instead clearly appears to work in the same way as Appellant’s disclosed recirculation loop.
Despite the Examiner’s reliance on Keicher to teach this feature, Keicher only merits a brief remark in the last sentence of this section of Appellants’ brief, where Appellants seem to suggest that Heugel is non-analogous because its powder recycling means don’t work like Keicher’s recirculation loop. For formulating an obviousness analysis, the universe of prior art that one of ordinary skill in the art may have been expected to draw from is not limited to the designs and intentions of one primary reference, and is instead broader to encompass prior art in the same field of endeavor, as well as art reasonably pertinent to the problems faced by the inventor. Both Keicher and Heugel are directed to additive manufacturing, putting them in the same field of endeavor; and further, they both feature recirculation of the build powder, putting them even closer together. Given this, Appellants’ assertion that one of ordinary skill in the art would have disregarded Heugel would only fairly be proven if either the proposed combination of prior art would be inoperative or expected to be inoperative, or the motivations to combine alleged by the Examiner were spurious or arbitrary. Prior art within additive manufacturing with powder recirculation is already fairly narrow, and acceding to Appellants’ argument would practically confine analogous prior art to a single reference—Keicher—which may be appropriate in other cases, but it does not seem to the Examiner appropriate in this one.
To the Examiner, it seems unproductive to argue against employing the claimed recirculation loop in Heugel using its suction device 13, as this is not the modification the Examiner is proposing in the rejection, but Appellants’ last arguments for how recirculation would remove the supporting build layers obscures one important fact that is important to relay to the Board. Fig. 1 of Heugel, reproduced in Appellants’ brief, shows powder 3a being applied as layers by applicator 5 within the frame 1 and supported by platform 2, whereupon the powder 3a is solidified and sintered by laser beam 7a. Appellants’ arguments suggest that, if Heugel’s build chamber and platform arrangement was meant to undergo recirculation and recycling during the build, this would involve continuously removing the unconsolidated powder 3a surrounding the object 3, rendering Heugel unable to properly apply a next layer to be selectively sintered for forming the object. This argument fails to make sense even on its own, since if the recirculation and recycling with suction device 13 was truly working as Appellants alleged, it would be operating during all parts of the build, and even putting a single layer of powder down would be impossible, as it would simply be sucked up by the suction device.
The more critical issue Appellants raise here, though, is the implication that only the powder 3a within the frame 1 of Heugel is to be recirculated. Because both parties agree that the powder within the frame 1 cannot be recirculated without interfering with the build process, Appellants are perhaps indirectly attacking the Examiner’s argument for the modification of Keicher to have the build chamber and platform of Heugel. If this modification is done, what powder of Heugel is to be recirculated during the build? The answer is that it’s well-known that the type of powder-layering process done in Heugel involves powder overflow beyond the frame 1 at working plane 4 when the powder 3a is applied by the applicator 5. This is not too dissimilar from the powder overflow that happens with Keicher’s own arrangement (evident from hopper 508 shown in Keicher’s fig. 5 beneath and beyond the edge of the component 503 being fabricated). This point is unusual to raise, as Appellants do not take an explicit position on powder overflow in the Brief, and Heugel is silent regarding any powder overflow.
On August 10th, 2022, the Examiner contacted the Appellants to see whether they would grant that Heugel’s build process would involve powder overflow outside of the frame 1 at the working plane 4. Appellants did not feel comfortable taking a position on the question.
The Examiner could have cited an additional reference to show that this feature is inherent in the powder layering process, such as Cox (US Pub. 2006/0214335), which discloses the same sort of additive manufacturing using sintered layers of powder (see fig. 3), and which discloses that powder overflows from the layering process (evident from containers 188, see para. 43 and fig. 3). However, since powder overflow is well understood as inherent in this sort of an additive manufacturing process, and Keicher already deals with the recirculation of powder overflow, the Examiner found the cited references adequate to show that claim 1 was obvious. The Examiner would have felt compelled to cite to Cox or a similar prior art reference if, for example, the chutes 116 of Appellant’s build chamber 101 were claimed, but the claimed chamber is not described in detail. 

In response to section V.A.2.
Appellants contrast Keicher, which employs a sieve 517 to exclude particles that are too large, with the claimed cyclone separator for excluding particles that are too small. Because a cyclone separator separates lighter and heavier particles but may be used to keep either one and discard the other, the question Appellants raises here actually has two components: whether using a cyclone separator would have been obvious, and whether filtering micro particles would have been obvious.
The first issue to address is whether a cyclone separator would work in Keicher. Appellants argue that Keicher’s sieve 517 seems to be without the recycling gas that would induce the pressurization needed to have a cyclone separator function in replacing the sieve. Appellants assessment of Keicher may be correct, but the point is irrelevant. Nowhere in the Examiner’s rejection does he suggest that the sieve 517 be replaced by the cyclone separator, nor does the Examiner make that argument made here. Considering the sieve 517 in the modification of Keicher by Heugel, the simplest assessment of is that one of ordinary skill in the art would simply keep Keicher’s sieve 517 since Keicher’s teachings suggest that large particles can be undesirable. This assessment is bolstered given that Heugel has its own sieve 21 to filter large particles. Meanwhile, as Appellants alluded to, Keicher clearly features other areas along its recirculation loop that are pressurized, for example second conduit 515, that one of ordinary skill in the art would have recognized as suitable to accommodating the cyclone separator of Heugel. Keicher’s conduit 519 also appears to be suitable. Appellants argue that there is no adequate argument or teaching for placing the cyclone separator along Keicher’s conduit 515, but the Examiner’s position is that a cyclone separator is a well-known element in fluid systems for separating lighter and heavier particles; that Heugel discloses a cyclone separator used in the context of recirculating powder in the same field of endeavor of an additive manufacturing machine; and that one of ordinary skill in the art would have easily known where to install a cyclone separator in Keicher since Keicher’s recirculation loop is a fluid system and a cyclone separator is a fluid system element.
Heugel does not offer any drawing depicting its cyclone separator in action, but if an illustration would be helpful to the Board, Abe et al. (US Pub. 2006/0192322) discloses a cyclone separator (71; para. 57, “cyclone type”) in a fluid recirculation loop (7; fig. 9). The Examiner did not find it necessary to cite to this reference, as he found that the manner of integrating a cyclone separator into a fluid system would be sufficiently obvious from the element itself, particularly for one skilled in the art.
In arguing against the obviousness of removing small particles from Keicher (modified to include the build chamber, build platform, and scanner of Heugel), Appellants review how Heugel works. Appellants mention that the fine particles of Heugel that are to be removed by the cyclone separator are generated by the interaction of the laser beam with the powder when melting the powder, which would mean that these fine particles would be generated when the build chamber, build platform, and scanner of Heugel are imported in to Keicher. Appellants argue:
One of ordinary skill in the art would have understood that, just as powder 3a in different locations of the powder bed is subject to different conditions during the build, any excess powder that is recirculated during the build would be subjected to a further set of conditions. In particular, because the recirculated powder would not remain in the processing chamber 10, there is far less time for the fine particles to settle on that recirculated powder. This skilled person would thus not consider that recirculated powder requires treatment to remove fine particles.
The Examiner agrees that a skilled person would not consider that recirculated powder would require treatment to remove fine particles, but “require” is a strong word, and is also the wrong standard. The question is whether or not it would have been obvious to include the cyclone separator taught by Heugel into Keicher’s recirculation loop. To this point, Heugel is brief, but clear, regarding the undesirability of smaller particles—particularly those that result from its build chamber, build platform, and laser scanner arrangement incorporated from Heugel into Keicher, as mentioned above—and that a cyclone separator is a suitable means to remove them. That these fine particles would be subject to different conditions in Heugel does not seem to alter this finding, nor does it seem to constitute evidence that this finding would be obscured to one of ordinary skill in the art.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN J NORTON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761     
                                                                                                                                                                                                   /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.